The opinion of the Court was drawn up by
Shepeey J.
The question presented upon the merits is, whether a “peg machine” was liable to attachment and sale ; as the property of the plaintiff, upon precepts legally issued ■ against him.
The jury were instructed, “ that as the machine could be ■used by a single person, and was not of great value, and op- ■ erated by hand power, they should regard it as a tool of the plaintiff’s trade or occupation.”
By the-provisions of the statute, c. 114, <§> 38, “the tools of ■ any debtor necessary for his trade or occupation” are exempted.
*179The Legislature must have used this language with a design to make known to the citizens what property was exempted from attachment and execution. The people were to be informed by it, what their rights were. The intention must have been to communicate the ideas, which would be conveyed to their minds by the ordinary and popular use of the language. This was the rule of construction adopted in the case of Patten v. Smith, 4 Conn. R. 450. No property can therefore be considered as exempted or intended to be, as a tool, which in popular language is not and cannot be designated or described by the use of that word.
The bill of exceptions and the written arguments show, that the article of property attached cannot be intelligently described, without the use of the word machine or of other words, neither commonly used nor well suited to designate or describe a tool. Neither the presiding Judge, nor any one of the counsel, nor any witness, appears to have been able to designate the property attached without the use of the word machine.
The statute does not exempt machines. Articles correctly designated by the use of that term in popular language cannot be considered as intended to be exempted by the words “ the tools of any debtor.” If all property properly designated by the use of the word machine, were to be exempted by the use of the word tool, property never designated by the use of the latter word in a correct, technical, or popular sense would be exempted. If machines are exempted, there can be no limitation of that exemption to a particular class of them on account of their value. The exemption is not by the statute made in any degree to depend upon the value; and there would be no criterion, by which the value could be determined. There must bo some rule or principle, by which to determine what property is exempted by the use of the word tools, and what is not exempted by the use of the word machines. No other rule is discernable more satisfactory than that arising out of' the popular use of language. That determines ordinarily with, sufficient accuracy, what article is a tool, and what article is a machine. By the use of it, the article attached is de*180termined to be a “ peg machine,” and not a tool. It may possibly happen, that by some unusual use of language an article properly designated as a tool and easily described as such may commonly be called by those who use it, a machine. In such case it is not intended to state, that it would not become liable to attachment, because in popular language it was commonly called a machine. For in such case as it could with more propriety be designated and described as a tool, the more correct description might prevail over the more common and vulgar one. It might well constitute an exception to the general rule, that the popular use of language should determine the character of the article.

Exceptions sustained and new trial granted.